Citation Nr: 0718074	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from February 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  By rating decision in November 1986, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder/PTSD; a timely notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Certain evidence received since the November 1986 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for PTSD.

3.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

4.  The veteran's diagnosis of PTSD has not been attributed 
to a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 

3.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in April 2001 and October 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  

Initially the Board notes that the veteran did not receive 
notice of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial as required by 
Kent v. Nicholson.  However, in light of the Board's 
reopening of the veteran's service connection claim based on 
a finding that new and material evidence was submitted, the 
Board finds that further VCAA notice is not required because 
the full benefit sought by the veteran as to this issue of 
having his claim reopened is granted in the instant decision.  
The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish 
disability ratings or earlier effective dates.  As such, the 
VCAA notice was deficient as to content.  The Board notes 
that the veteran, however, has not been prejudiced from this 
error because the denial of the service connection claim in 
this appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.  See 
Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records and VA treatment records.  The Board 
notes that the veteran has been afforded a VA examination in 
relation to his claim.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

New and Material Evidence Claim

By way of a November 1986 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
nervous disorder/PTSD because the RO determined that the 
veteran's alleged in-service stressors had not been verified.  
The RO sent notice of the decision to the veteran at his last 
address of record.  A notice of disagreement was not received 
to initiate an appeal from that determination.  Therefore, 
the November 1986 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended in August 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for PTSD.  However, 
the Board is not bound by the RO's actions.  In fact, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for PTSD.

Evidence of record at the time of the November 1986 rating 
decision consists of: service medical records, VA treatment 
records, VA examination reports, and the veteran's statement 
regarding his in-service PTSD stressors, which he described 
as being crushed by a forklift, with subsequent 
hospitalization, and being on burial detail and handling body 
parts.  Evidence received since the November 1986 rating 
decision includes a December 1999 statement from the veteran 
in which he describes an in-service PTSD stressor of 
witnessing a child being raped and then being threatened by 
the rapists, presumably to deter the veteran from reporting 
the incident.

In reviewing the evidence of record received since the 1986 
rating decision, the Board finds that, after resolving the 
benefit of the doubt in favor of the veteran, the December 
1999 statement represents new and material evidence as it 
represents evidence of a new alleged PTSD stressor.  This is 
particularly true in light of the fact that the reason for 
the previous denial of entitlement to service connection for 
PTSD was the lack of a verified in-service PTSD stressor.  
Therefore, the claim for entitlement to service connection 
for PTSD has been reopened.

Service Connection for PTSD

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show that he was a 
cargo handler and an auto repair parts specialist.  These 
records contain no evidence of awards, medals or citations 
evincing combat duty.  Additionally, the Board notes that the 
veteran's service records are negative for any findings 
relating to PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  Additionally, the 
record does not show, nor is it alleged, that he is a former 
POW.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy or was a POW, his 
alleged in-service stressors must be corroborated.

In multiple statements, the veteran claimed that his in-
service stressors were seeing and handling body bags and body 
parts on burial detail, someone ("[redacted]" or "[redacted]" 
[redacted]) trying to crush him with a forklift (with subsequent 
hospitalization of 10 to 13 days), and witnessing a child 
being raped and being threatened by the rapists ("Owen").  
However, the veteran provided no specific dates or locations 
for any of these alleged stressors, and he provided only 
minimal information regarding names, with no other details to 
assist with verification such as the person's full name, 
branch of service, rank, unit, etc.  Additionally, the 
veteran's service records do not show that he was ever 
assigned to graves registration duty or burial detail.  The 
veteran has also not submitted any statements from witnesses 
or any other corroborating evidence to help verify his 
alleged PTSD stressors.

VA cannot attempt to verify these incidents without more 
details regarding the time, place, and name of people 
involved.  The veteran has only provided general descriptions 
of service in a combat area, with insufficient details 
regarding time, date and place or individuals involved.  
Generally, anecdotal incidents such as these alleged events 
are not researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i).  As such, the veteran's alleged in-
service stressors have not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  The veteran's diagnosis of 
PTSD, first shown years after service, has not been 
attributed to a verified in-service stressor.  Accordingly, 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  To this extent, the claim is granted.

Entitlement to service connection for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


